Citation Nr: 1015218	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
frostbite residuals of the face.

2.  Entitlement to service connection for frostbite residuals 
of the neck, scalp, and ears.

3.  Entitlement to service connection for residual scarring 
due to an injury to the right eye.

4.  Entitlement to a disability rating in excess of 30 
percent for frostbite residuals of the left lower extremity 
with polyaxial neuropathy.

5.  Entitlement to a disability rating in excess of 30 
percent for frostbite residuals of the right lower extremity 
with polyaxial neuropathy.

6.  Entitlement to a disability rating in excess of 40 
percent for chronic otitis externa with bilateral high tone 
deafness.

7.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an abdominal aortic aneurysm (AAA).  

8.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a low back disorder, to include as 
secondary to an AAA.

9.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a right hip disorder, to include as 
secondary to an AAA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and February 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Boston, Massachusetts.  The Veteran 
testified before the undersigned Veterans Law Judge in 
October 2009; a transcript of that hearing is associated with 
the claims folder.

The Veteran testified in October 2009 that he may have 
injured his low back during service when he was hit by a tree 
branch.  Thus far, the issue of entitlement to compensation 
for a low back disorder has only been adjudicated under the 
provisions of 38 U.S.C. § 1151.  Seeing as the issue of 
entitlement to service connection for a low back disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board observes 
that it does not have jurisdiction over it, and therefore it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residual 
scarring due to a right eye injury and frostbite residuals of 
the face, scalp, neck, and ears, entitlement to higher 
disability ratings for frostbite residuals of the bilateral 
lower extremities and chronic otitis externa with bilateral 
high tone deafness, and entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for an AAA, low back disorder, 
and right hip disorder, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated in February 1991 denied the 
Veteran's claim of entitlement to service connection for 
frostbite residuals of the face; the Veteran did not appeal 
this decision.

2.  Evidence associated with the claims file after the last 
final denial in February 1991 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
as well as raises the reasonable possibility of 
substantiating the Veteran's previously disallowed claim for 
frostbite residuals of the face.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for frostbite 
residuals of the face is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for frostbite residuals of the face, the Board is 
reopening this claim.  Therefore, no purpose would be served 
by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)) as it pertains to the issue of whether to 
reopen his claim.

Analysis

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, a veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  38 C.F.R. 
§ 3.156(a) (2009) defines 'new and material evidence' as 
evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  

Historically, the Veteran was previously denied entitlement 
to service connection for frostbite residuals of the face by 
a Board decision dated in February 1991.  This decision was 
based upon the Veteran's service treatment records, various 
VA treatment records and examination reports dated from 1946 
to 1988, private treatment records from Braintree Hospital 
and Milton Medical Center, and testimony at RO hearings in 
December 1988, November 1989, and November 1990.  In denying 
the Veteran's claim for service connection, the Board found 
the competent evidence of record did not establish that the 
Veteran had any current residuals of frostbite of the face.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

The Veteran did not appeal the Board's February 1991 
decision; thus, it became final.  38 U.S.C.A. §§ 7103 and 
7104; 38 C.F.R. § 20.1100.  In November 2004, correspondence 
was received from the Veteran which the RO interpreted as a 
request to reopen his claim of service connection for 
residuals of frostbite of the face.  However, the RO 
determined in its February 2006 rating decision that new and 
material evidence had not been presented sufficient to reopen 
this claim and therefore denied his claim.  Thereafter, the 
Veteran perfected an appeal of this issue.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist a veteran in developing the facts necessary for his 
claim has been satisfied.

As discussed above, the Veteran was previously denied service 
connection for frostbite residuals of the face on the basis 
that there was no evidence of a current disability.  
Pertinent to the current claim to reopen, the Veteran 
submitted lay evidence during this appeal that he experiences 
a cold sensation throughout his body and that his face, neck, 
scalp, and ears are especially sensitive to any exposure to 
cold temperatures.  Such lay evidence, although not 
definitive, is suggestive of some residual injury to the 
claimed affected areas.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  

Also of record is medical evidence that the Veteran has been 
treated for multiple actinic keratoses of the face.  See, 
e.g., VA Dermatology Note dated in March 2003 (diagnosed with 
actinic keratosis on the dorsum of nose).  The Board 
acknowledges that it is not clear whether these are 
associated with any cold weather injury, but notes that the 
rating criteria for cold weather injuries expressly directs 
that "complications such as squamous cell carcinoma at the 
site of a cold injury scar" should be separately evaluated.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).  Thus, 
evidence of such lesions, which are often precursors to 
squamous cell carcinoma, are relevant to the current claim on 
appeal.  See Dorland's Illustrated Medical Dictionary, 975 
(30th ed. 2003) (actinic keratosis may give rise to a 
squamous cell carcinoma).  

In sum, the record contains new evidence which indicates that 
the Veteran has subjective symptoms which may be associated 
with a cold weather injury as well as objective clinical 
findings which may also be attributable to cold weather 
injuries.  As such evidence  was not previously of record, 
relates to the reasons for the previous denial, and raises a 
reasonable possibility of substantiating the Veteran's claim, 
the Board finds that he has submitted new and material 
evidence and his claim of entitlement to service connection 
for frostbite residuals of the face is considered reopened.  
38 C.F.R. § 3.156.


ORDER

The Veteran's claim of entitlement to service connection for 
frostbite residuals of the face is considered reopened, and 
to this extent the claim is granted.  


REMAND

The Board regrets further delaying the Veteran's appeal.  
However, it concludes that additional development is needed 
as discussed below.

I. Outstanding VA Treatment Records

The Veteran's claims file contains treatment records from 
various VA facilities in Massachusetts (i.e., Jamaica Plain 
VA Medical Center (MC), Boston Outpatient Clinic (OPC), and 
West Roxbury VAMC) for periods dating from the 1980s to June 
1996, and from February 2002 to August 2003.  There is no 
indication that any attempts have been made by the agency of 
original jurisdiction (AOJ) to obtain any treatment records 
for the period from June 1996 to February 2002 or since 
August 2003.  Throughout this appeal, however, the Veteran 
has submitted copies of various VA treatment records which 
reflect that he receives regular treatment for his service-
connected disabilities on appeal.  Additionally, he has 
contended that he has been treated by dermatology for claimed 
frostbite residuals and the "eye clinic" for right eye 
scarring and pain.  Finally, the Veteran has asserted on 
numerous occasions that he sought recourse and treatment from 
the VA immediately following a September 2000 VA examination 
for a "navel hernia," low back pain, and hip pain, 
including contacting the VA facility's patient advocate.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the Board finds that the record 
clearly demonstrates that the Veteran has outstanding VA 
treatment records for the periods from June 1996 to February 
2002 and from August 2003 to the present which are relevant 
to all of his claims on appeal.  As such, the Board must 
remand these claims to allow the AOJ to undertake efforts to 
acquire these records.  

II. Additional Evidence and Information Needed

In addition to outstanding VA treatment records, the Board 
observes that the Veteran indicated during this appeal that 
his low back disorder, namely, a T-11 compression fracture, 
was first discovered following the September 2000 VA 
examination when he was being treated at Quincy Medical 
Center for a urinary tract infection.  None of the records 
associated with this treatment are of record, yet they are 
relevant to the current appeal.  As such, the Veteran should 
be asked to either submit copies of these treatment records 
himself or provide the VA with information sufficient to 
allow it to obtain these outstanding records which are 
relevant to his 38 U.S.C.§ 1151 claims.  See 38 C.F.R. 
§ 3.159(c)(1) (2009) (VA has a duty to assist a veteran in 
obtaining private treatment records which may be pertinent to 
his claim).  Similarly, the record contains only minimal 
treatment information regarding the Veteran's abdominal 
aortic aneurysm (AAA) repair and T-11 kyphoplasty at 
Massachusetts General Hospital.  Since additional treatment 
records may contain evidence and information pertinent to his 
38 U.S.C.§ 1151 claims, he should be asked to either submit 
copies of all clinical records associated with these 
procedures, including any pre-operative evaluation(s), or to 
provide the VA with sufficient information to obtain these 
records.  

Finally, the Veteran has presented lay evidence that he had 
glass removed from his right eye in April 1946 by a Dr. 
Ramsey.  See, e.g., RO Hearing Transcript dated in January 
1993.  He has not submitted any information which would 
suggest that treatment records associated with this procedure 
do not exist.  As such, the AOJ should also ask the Veteran 
to either submit copies of these treatment records himself or 
provide the VA with information sufficient to allow it to 
obtain these outstanding records.  See 38 C.F.R. 
§ 3.159(c)(1).  

III. VA Examinations

Increased Rating Claims

With respect to the Veteran's already service-connected 
disabilities on appeal, the Board finds that new VA 
examinations should be obtained.  First, the Veteran's 
chronic otitis externa with bilateral high tone deafness was 
last examined in September 2003.  This is more than five 
years ago, and in April 2006, the Veteran indicated that he 
was recently fitted with digital hearing aids because of 
"declining hearing."  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990) (VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination).  

Additionally, the September 2003 VA examination only included 
audiological testing and did not examine whether the 
Veteran's service-connected disability involves any symptoms 
associated with his service-connected otitis externa 
including, swelling, dry and scaly or serous discharge, or 
itching requiring frequent and prolonged treatment.  See 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2009).  As such, the 
Board finds the September 2003 inadequate for rating 
purposes.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.2 (2009).  

Turning to service-connected frostbite residuals of the 
bilateral lower extremities with polyaxial neuropathy, the 
Board notes that the Veteran's legs and feet were last 
examined by the VA in December 2005 and January 2006.  This 
is more than four years ago, and the Veteran indicated at his 
October 2009 Board hearing that he felt that the pain had 
increased.  BVA Hearing Transcript at 12-3.  According to 
VAOPGCPREC 11-95 (1995), a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  The Board therefore concludes that the 
Veteran's testimony that his disabilities have worsened 
necessitates a new examination.  See also Littke, 1 Vet. App. 
at 92; Snuffer, 10 Vet. App. 400 (1997). 

Service Connection Claims

In considering claims for service connection, the VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon, 20 Vet. App. at 83 (2006).

The Veteran contends that he is entitled to service 
connection for frostbite residuals of the face, scalp, neck, 
and ears as a result of exposure to extreme cold while 
serving in Europe in the Winter of 1944-45.  Notably, he is 
already in receipt of compensation for service-connected 
frostbite residuals of his bilateral lower extremities; thus, 
an in-service event, injury, or disease, namely, exposure to 
cold weather, is conceded.  See also 38 U.S.C.A. § 1154(a) 
(West 2002) (due consideration must be given to the places, 
types, and circumstances of a veteran's service).  

Throughout this appeal, the Veteran has presented lay 
evidence that he experiences a cold sensation throughout his 
body and that his face, neck, scalp, and ears are especially 
sensitive to any exposure to cold temperatures.  Such lay 
evidence, although not definitive, is suggestive of some 
residual injury to the claimed affected areas.  Also of 
record is medical evidence that he reports decreased 
sensation on his left ear and neck area as well as 
telangiectasias consistent with an old frostbite injury on 
his right and left ears.  See Cold Injury Protocol VA 
Examination Report dated in December 2005; Ear Disease VA 
Examination Report dated in November 2001.  Finally, as 
discussed above, the Veteran has been diagnosed with multiple 
actinic keratoses as well as a basal cell carcinoma behind 
his left ear, and it is not clear whether these lesions may 
be associated with a cold weather injury.  

The remaining medical evidence of record is silent as to any 
pertinent clinical findings regarding any frostbite residuals 
of the face, scalp, neck, and ears, including multiple VA 
dermatology treatment records.  Under these circumstances, 
the Board is satisfied that the record contains some evidence 
that indicates the Veteran may have frostbite residuals in 
the claimed affected areas.  However, absent clear medical 
evidence, it concludes that a VA examination is needed to 
clarify what, if any, frostbite residuals the Veteran has.  

Similarly, a VA examination is necessary to evaluate whether 
the Veteran does, in fact, have any current residuals related 
to an in-service injury to the right eye area.  The Veteran 
testified at the October 2009 Board hearing that he was 
wounded by a shattered windshield while serving as an 
interpreter for a United States Captain who accepted the 
surrender of the German town of Passau.  He contends that a 
piece of glass was removed from under his right eye shortly 
after his separation from military service and that he still 
has a painful scar; the Veteran also testified that there may 
be a piece of glass remaining in his face.  

Service treatment records are silent for any injuries to his 
eyes, however, personnel records do reflect that he served 
twelve months as an interpreter, that he received the combat 
infantryman badge (CIB) for service in Germany beginning in 
April 1945, and that he was serving near the borders of 
Germany and Austria in early May 1945 with the 261st Infantry 
Regiment of the 65th Infantry Division.  Also of record is a 
history of the 65th Infantry Division provided by the Veteran 
which indicates that his unit reached the Inn River at Passau 
on May 2, 1945, "assaulted across it at Neuhaus," and that 
"Passau fell the next day."  Finally, he submitted a German 
news article which recounts the events of that surrender 
forty-six years later and names the Veteran as one of the 
Americans involved in arranging the surrender.  

A combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  38 U.S.C.A. § 1154(b) (West 
2002); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In the present case, the Board finds that the 
Veteran's account of injury to his right eye has been 
consistent throughout this appeal.  Furthermore, despite a 
lack of contemporaneous medical record of injury to his right 
eye, there is an overwhelming amount of evidence in the 
service record which corroborates the Veteran.  Thus, with 
consideration of the principles of 38 U.S.C.A. § 1154(b), the 
Board finds the Veteran's lay evidence of an injury to the 
right eye sufficient to establish the occurrence of an in-
service event.  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  In other words, 
the provisions of 38 U.S.C.A. § 1154(b) do not establish 
service connection for a combat veteran; rather, they aid him 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  

As noted above, the Veteran has presented lay evidence that 
he has a scar under his right eye from this incident which is 
painful; he also testified that there may still be glass 
embedded in his face.  While acknowledging that the Veteran 
is competent to identify a simple condition, such as a 
painful scar, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), none of the medical evidence of record, 
including various dermatology and optometry records, makes 
any mention of any residual scarring or residual glass 
fragments under the right eye.  Thus, the Board finds that 
additional medical evidence, namely, a VA examination, is 
needed to evaluate the Veteran's lay assertions of a current 
disability and opine as to the etiology of any current 
scarring and/or residual glass fragments.  

IV. VCAA

Finally, the Board notes that the Veteran has not received 
notice that complies with the VCAA with respect to his claim 
for compensation under the provisions of 38 U.S.C. § 1151 for 
an abdominal aortic aneurysm.  The Board acknowledges that a 
VCAA letter sent to the Veteran in August 2003 addressed what 
evidence and information is necessary to substantiate a claim 
under 38 U.S.C. § 1151, however, it was limited to 
compensation for his claimed back and hip disorders.  

Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the Veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009), specific to the claim for 
compensation under the provisions of 
38 U.S.C. § 1151 for an abdominal aortic 
aneurysm.  The letter must: (i) advise him 
of the type of evidence needed to 
substantiate these claims; (ii) apprise him 
of the evidence he must submit; and (iii) 
apprise him of the evidence VA will obtain.

2.  Contact the Veteran and ask him to 
either (a) submit all treatment records 
associated with his urinary tract infection 
treatment and subsequent discovery of a T-
11 compression fracture at Quincy Medical 
Center, or (b) provide information 
sufficient to allow the VA to obtain such 
treatment records, including the date(s) of 
treatment, the address of the facility, and 
a completed consent form.  

3.  Contact the Veteran and ask him to 
either (a) submit all clinical records 
associated with his abdominal aortic 
aneurysm (AAA) repair and T-11 kyphoplasty 
at Massachusetts General Hospital, 
including any pre-operative evaluation(s), 
or (b) provide information sufficient to 
allow the VA to obtain such treatment 
records, including the date(s) of 
treatment, the address of the facility, and 
a completed consent form.  

4.  Contact the Veteran and ask him to 
either (a) submit all treatment records 
associated with the removal of glass from 
below his right eye by Dr. Ramsey, or (b) 
provide information sufficient to allow the 
VA to obtain such treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form.  

5.  Obtain any VA treatment records, 
including any documented complaints and/or 
encounters with the patient advocate, from 
the Jamaica Plain VAMC, West Roxbury VAMC, 
and Boston OPC for the period from June 
1996 to February 2002.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.  Obtain any VA treatment records from 
the Jamaica Plain VAMC, West Roxbury VAMC, 
and Boston OPC for the period from August 
2003 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

7.  After any outstanding VA and non-VA  
treatment records have been associated 
with the claims file, schedule the Veteran 
for VA audiology and ear disease 
examinations to determine the extent of 
his disability due to chronic otitis 
externa with bilateral high tone deafness.  
The claims file and a copy of this remand 
must be made available to the examiner(s), 
and the examination report(s) should 
reflect that the claims file was reviewed 
in conjunction with the examination(s).  
The examiner(s) is directed to conduct all 
necessary testing, including pure tone 
threshold testing and word recognition 
testing using the Maryland CNC word list.  
The examiner(s) should also describe any 
symptoms associated with chronic otitis 
externa, including any swelling, dry and 
scaly or serous discharge, or itching 
requiring frequent and prolonged 
treatment.  Finally, the examiner(s) 
should fully describe the effects of the 
Veteran's hearing disability on his 
occupational functioning and daily 
activities.  If audiological testing or 
speech recognition testing can not be 
completed for any reason, the examiner(s) 
should provide a detailed explanation for 
why such testing cannot be completed.  

8.  After any outstanding VA and non-VA  
treatment records have been associated 
with the claims file, schedule the Veteran 
for VA neurology and cold weather injury 
examinations to determine the extent of 
his frostbite residuals of the bilateral 
lower extremities with polyaxial 
neuropathy.  The claims file and a copy of 
this remand must be made available to the 
examiner(s), and the examination report(s) 
should reflect that the claims file was 
reviewed in conjunction with the 
examination(s).  The examiner(s) is 
directed to conduct all necessary testing, 
including any electromyography (EMG) 
studies.  The examiner(s) should then 
describe all residuals associated with the 
Veteran's bilateral lower extremities 
including, but not limited to, scarring, 
squamous cell carcinoma at the site of a 
cold injury scar, peripheral neuropathy, 
Raynaud's phenomenon, and muscle atrophy.  
The examiner(s) is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

9.  After any outstanding VA and non-VA 
treatment records have been associated 
with the claims file, schedule the Veteran 
for a VA cold weather injury examination.  
The claims file and a copy of this REMAND 
must be available to the examiner for 
review and the examination report should 
reflect that a review of the claims file 
was completed in conjunction with the 
examination.  A detailed rationale, 
including pertinent findings from the 
record, should be provided for any 
opinion(s).  After reviewing the record, 
examining the Veteran, and completing any 
medically indicated testing, the VA 
examiner should answer the following 
question:  Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran has any 
current frostbite residuals of the face, 
scalp, neck, or ears, including any 
related complications such as scarring 
associated with actinic keratoses and/or 
basal cell or squamous cell carcinoma.  
Any current residuals should be clearly 
identified and a diagnos(es) should be 
provided for any affected areas.  Note: 
The examiner should be aware that cold 
weather exposure has been conceded.  

10.  After any outstanding VA and non-VA 
treatment records have been associated 
with the claims file, schedule the Veteran 
for a VA skin examination.  The claims 
file and a copy of this REMAND must be 
available to the examiner for review and 
the examination report should reflect that 
a review of the claims file was completed 
in conjunction with the examination.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for any opinion(s).  After 
reviewing the record, examining the 
Veteran, and completing any medically 
indicated testing, the VA examiner should 
answer the following question:  Whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran has any residual scarring 
or embedded glass fragments underneath his 
right eye as a result of injuries incurred 
from a shattered windshield during 
service.  Any current residuals should be 
clearly identified and a diagnos(es) 
should be provided by the examiner.  Note: 
The examiner should be aware that injury 
to the right eye due to a shattered 
windshield  has been conceded.  

11.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

12.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record and determine 
if the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits 
sought on appeal are granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


